 I
 2
 3
 4
 5
 6                                       UNITED STATES DISTRICT COURT
                                              DISTRICT OF NEVADA
 7
 8                                                               )          Case # 3: I 8-cv.-00463
           RODRIGO MIJARES                                       )
9                                                                )
                                                                 )         ORDER GRANTING
10                    Plaintiff(s),                              )         VERIFIED PETITION FOR
                                                                           PERMISSION TO PRACTICE
11          vs.                                                  )         IN THIS CASE ONLY BY
                                                                           ATTORNEY NOT ADMITTED
12                                                                         TO THE BAR OF THIS COURT
           CAPITAL ONE BANK (USA), N.A.,                         �         AND DESIGNATION OF
13                                                               )         LOCAL COUNSEL
                      Defendant(s).                              )
14                                                                         FILING FEE IS $250.00
15
16                                     . -"l""sic,;n,,_
            ---"C"'a"-'rl.:e:os,,_C""-'A            a-""B"°at...is,..ta.______, Petitioner, respectfully represents to the Court:
                              (name of petitioner)
17
             I.       That Petitioner is an attorney at law and a member of the law firm of
18
                      The Law Offices of Jeffrey Lohman, P.C.
19                                                 (finn name)

20   with offices at 4740 Green River Road Suite 310
                                                  (street address)
21
             Corona                                                         California                                   92880
22                         (city)                                                  (state)                               (zip code)

23            (657) 363-3331                                         carlosa@jlohman.com
      (area code+ telephone number)                                       (Email address)
24
            2.        That Petitioner has been retained personally or as a member of the law firm by
25
                         ig,,,_o""M""i""
     _____.R'-"o.,.,d.._r-s              re"'s_______ to provide legal representation in connection with
                                      ja"-'
26                   [client(s)]

27   the above-entitled case now pending before this Court.

28                                                                                                                                  Rev. 5/16
13   December   18
